Landon, J. (dissenting):
I understand the statement in the record, “ the court refused to charge otherwise,” to mean that the court intimated its intention to charge and to refuse to charge the several requests as marked by it, and that the defendant preferred to take in silence his exceptions to the requests refused rather than to have the judge state to the jury how he would charge and refuse to charge upon the several requests.
If now the defendant can take the same advantage of his silent exceptions to the refusals to charge as if openly made, then the plaintiff is called upon to meet upon appeal what he never heard of upon the trial, and which, for aught we know, if' he had had an opportunity to meet there, he would have obviated.
I do not think we should encourage a practice which seems to invite the construction of pitfalls to be first uncovered upon appeal.
Certainly it is not asking too much of a party wishing to except to a refusal to charge to let his adversary know it at the time, and I am sure every trial judge would favor such a course.
Looking at the seventeen requests which the defendant presented to the court, we find that the court marked “ charged,” that is, that it was willing to charge, such of them as presented a possible solution of the facts in favor of the plaintiff. But it refused to charge *194in addition some abstract propositions of law which furnished the ground of its charge upon the facts. A judge who rightly tells the jury tliat if they find a certain condition of facts, then they must find for the plaintiff, and if they do not so find them, then for the defendant, is not obliged to charge the abstract principles of law which support such directions. A learned disquisition upon the law is rarely helpful to the jury. I think it is usually better for the court to refrain from it, and instead to tell the jury what issues of fact they must settle; how they must settle them one way or the other according to' their finding upon disputed facts, and how they must adapt their verdict to the conclusions they reach upon the facts. This is a case of assault and battery. The judge did not need to give an abstract definition. He did much better when he said to the jury: “The plaintiff says that he was struck with a shovel and knocked down. If you find that to be true, and that he had not made an assault upon the defendant with a hay knife, then the defendant is liable for some damages.”
When he marked “ charged ” the request “ that the plaintiff must prove by atpreponderance of evidence that the defendant assaulted him without justification,” he practically covered the request that he marked “ refused; ” “ that the burden of proof rests upon the plaintiff throughout the entire case.” It was not necessary to confuse the jury with this proposition nor with the other one, “ that the defendant is presumed innocent” —a proposition defective, because it omits the words “ until the contrary be proved.” (Code Grim. Proc. § 389.) Of the seventeen requests made by defendant, the court marked eight of them as “ charged,” and these eight gave to the .defendant, in their application of the law to the facts as the jury might possibly find them, all the protection to which he was entitled. I think the court so fully assented to the proper instructions applicable to the concrete case that the defendant has no cause of complaint in the refusal of the court to distract the jury by also giving the' abstract propositions of law.
I advise an affirmance.
Judgment and order reversed, and a new trial granted, costs to abide the event.